DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim limitation “upstream optical assembly” in claims 7 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “assembly" coupled with functional language “for expanding the laser beam” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “optical assembly" has been described in Paragraph 0029 and 0043 as some kind of device that can expand laser beam, it is well known in the art that an “optical assembly that can expand laser beam” can be a mirror or lens, multiple mirrors or lenses, or different combination of mirrors and lenses.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Maria Eliseeva on March 31th 2021. The application has been amended as follows:
	Claim 1: (Currently amended) A device for laser transmission welding of an annular weld seam between a first component part and a second component part, the device comprising: 
	a welding unit with a tube, the tube having a tube axis and an inner circumferential surface of the tube being reflective of laser radiation emitted by a laser radiation unit; 

	the laser radiation unit arranged at the beam input-side tube end with a radiating direction in direction of the tube axis; 
	a mandrel coaxially arranged in the tube and connected to the tube via a holding unit, the mandrel having a first mandrel part facing the beam input-side tube end, the first mandrel part having a first base area shaped as a right cone, a right conical frustum, a right pyramid or a right pyramidal frustum with a central angle 
	a mating part facing the beam output-side tube end at the second mandrel part for frictionally engaging plug-in connection with the first component part during welding[[.]];
	the holding unit formed of at least two spacer elements which are arranged at one of the circumferential surfaces of the mandrel.

	Claim 8: (Cancelled)


	a welding unit with a tube, the tube having a tube axis and an inner circumferential surface of the tube being reflective of laser radiation emitted by a laser radiation unit; 
	a beam input-side tube end, and a beam output-side tube end; 
	the laser radiation unit arranged at the beam input-side tube end with a radiating direction in direction of the tube axis; 
	a mandrel coaxially arranged in the tube and connected to the tube via a holding unit, the mandrel having a first mandrel part facing the beam input-side tube end, the first mandrel part having a first base area shaped as a right cone, a right conical frustum, a right pyramid or a right pyramidal frustum with a central angle 
	a mating part facing the beam output-side tube end at the second mandrel part for frictionally engaging plug-in connection with the first component part; 
	wherein the first component part is constructed as a sleeve-shaped component part having a collar and a sleeve part, and wherein the second mandrel part is partially is inserted into the annular groove via the sleeve part such that the collar is impinged by the laser radiation, and wherein the receiving core is a mating part of the frictionally engaging plug-in connection.

	Claim 11: (Currently Amended) The device for laser transmission welding of the annular weld seam according to claim 10, wherein the beam output-side tube end projects over the reflector jacket so that the collar of the inserted sleeve-shaped component part is pressed by means of the tube against the second component part which is fed to the sleeve-shaped component part.

	Claim 12: (Currently Amended) The device for laser transmission welding of the annular weld seam according to claim 10, wherein the receiving core protrudes beyond the beam output-side tube end such that the sleeve-shaped component part is received by a bearing pallet through the device by inserting the receiving core into the sleeve part and is fed to the second component part with the device.

	Claim 13: (Currently Amended) The device for laser transmission welding of the annular weld seam according to claim 11, wherein the beam output-side tube end and a free end of the reflector jacket lie in a plane such that the collar of the inserted sleeve-shaped component part also is pressed by means of the reflector jacket against the second component part which is fed to the sleeve-shaped component part.
The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1, 7 and 9-13 are indicated because:
	In line with the 112f above, and the prior art of record do not anticipate or render fairy obvious in combination to teach the limitation of the claimed invention in the independent claims 1 and 10.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761